COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 DALLAS NATIONAL INSURANCE                     '
 COMPANY,                                                     No. 08-12-00189-CV
                                               '
                             Appellant,                          Appeal from the
                                               '
 v.                                                            346th District Court
                                               '
 GLORIA DE LA CRUZ,                                         of El Paso County, Texas
                                               '
                            Appellee.          '                 (TC# 2010-104)




                                          ORDER

        On its own motion, and pursuant to Tex.R.App.P. 34.6(d), the Court has determined that it
is necessary for the record to be supplemented. It is therefore ORDERED that, Shirl Taylor-Earl,
Court Reporter of the 346th District Court of El Paso County, Texas, prepare a Supplemental
Reporter=s Record to include the original of the following exhibits:

       1) Plaintiff’s Exhibit No. 2; Physician Evaluation
       2) Plaintiff’s Exhibit No. 3; Medical Evaluation
       3) Plaintiff’s Exhibit No. 4; Medical Record Review
       4) Plaintiff’s Exhibit No. 7; TWC Status Report
       5) Plaintiff’s Exhibit No. 9; EOSG Records
       6) Plaintiff’s Exhibit No. 10; Sierra Prov. Records
       7) Plaintiff’s Exhibit No. 11; Premier Pain Care Review
       8) Plaintiff’s Exhibit No. 13; Transcript
       9) Defendant’s Exhibit No. 5; Peer Review
       10) Defendant’s Exhibit No. 18; Records: Dr. Viesca
       11) Defendant’s Exhibit No. 19; EPOSG Records
       12) Defendant’s Exhibit No. 24; Report: Dr. Erwin
       13) Defendant’s Exhibit No. 25; Peer Review
       14) Defendant’s Exhibit No. 26; Video
       15) Defendant’s Exhibit No. 27; Video

       The same shall be certified and forwarded to this Court on or before May 17, 2013.

                                                   1
      The Clerk of this Court will return the original exhibits to the District Clerk of El Paso
County, Texas after final disposition of this appeal.

       IT IS SO ORDERED this 14th day of May, 2013.



                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.




                                                 2